Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed by applicant comply with the provisions of 37 CFR 1.97 and have therefore been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the vicinity area having a pore area rate less than a pore area rate in at least a portion of the non-vicinity area” (i.e., the relative pore area rates) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 as being anticipated by JP 2009-302580 (“Nakayama”).
Claim 1 recites, and Nakayama teaches:
A coil component (Nakayama, Fig. 13) comprising: an element body (32 and 38); and a coil (21 or 25) provided in the element body and spirally wound along a first direction (see Fig. 12), the coil having a plurality of coil conductor layers stacked along the first direction (see Fig. 12), the element body having a vicinity area (Fig. 13, 38) located in a vicinity of each of the coil conductor layers and having a non-vicinity area (32 above and below 38) other than the vicinity area, and the vicinity area having a pore area rate less than a pore area rate in at least a portion of the non-vicinity area (“a fifth magnetic sheet 38 having a higher density than the other magnetic substance sheet (magnetic body 32) in the portion between the second conductor 23 and the third conductor 26 may be provided”; Nakayama teaches that increased density corresponds to decreased porosity (i.e., pore area rate); “If the density of the body is higher than the density of the magnetic body in the other part (the first laminated part 123, the third laminated part 125), the gap between the first coil 121 and the second coil 122 (first 2), the porosity of the first inner conductors 121d to 121f and the second inner conductors 122a to 122c in the second laminated portion 124 can be lowered.”).
Claim 2 recites, and Nakayama teaches:
The coil component according to claim 1 (see above), wherein the element body (32 and 38) has a first magnetic layer (38) and a second magnetic layer (32), the first magnetic layer and the second magnetic layer are alternately stacked along the first direction (32 is on top of 38, which is on top of 32), and the second magnetic layer is provided on the first magnetic layer (32 is on top of 38) and exists in a same layer as each of the coil conductor layers (21 or 25 is within upper or lower 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-16 are rejected under 35 U.S.C. 103 as being obvious over Nakayama in view of CN 110033930 (“Katsuhisa”).
Claim 3 recites, and claim 7 similarly recites, and Nakayama teaches:
The coil component according to claim 1 (see above), wherein the pore area rate in the vicinity area is 1% or less.
Nakayama does not explicitly teach “wherein the pore area rate in the vicinity area is 1% or less.”
However, Katsuhisa, in analogous art, teaches “wherein the pore area rate in the vicinity area is 1% or less (Katsuhisa, “conductor layer 12 of the pore area ratio, preferably is more than 1% and less than 5%, more preferably not less than 1% and not more than 4%”).”
Because Nakayama teaches that a pore area rate in a vicinity area should be less than that in non-vicinity areas, but that this may be accomplished in various manners (Nakayama, “As the material of the fifth magnetic sheet 38, the content of CuO and Bi .sub.2 O .sub.3 as sintering aids is increased, or another magnetic sheet (magnetic body 32) is used as the fifth magnetic sheet 38 itself.  What[ever] has a higher density may be used.”), a person having ordinary skill in the art (PHOSITA) would look to their constructive knowledge of the prior art for low pore area ratio materials (relative to higher pore area ratio materials) to practice the disclosure of Nakayama.  As described above, Katsuhisa teaches such a low pore area ratio material.  Consequently, a PHOSITA would be motivated by the effective filing date of the instant application to use the material taught by Katsuhisa in order to practice the disclosure of Nakayama.  See also MPEP 2144.07 (“The selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination[.]”
Claim 4 recites, and claims 8, 9, and 10 similarly recite, and Nakayama teaches:
The coil component according to claim 1 (see above), wherein the pore area rate in at least a portion of the non-vicinity area is from 2% to 8%.
Nakayama does not explicitly teach “wherein the pore area rate in at least a portion of the non-vicinity area is from 2% to 8%.”
However, Katsuhisa, in analogous art, teaches “wherein the pore area rate in at least a portion of the non-vicinity area is from 2% to 8% (Katsuhisa, “the first conductor layer 11 of the pore area ratio is preferably 3% or more and 8% or less, more preferably 4% or more and 6% or less.”).”
Because Nakayama teaches that a pore area rate in a vicinity area should be less than that in non-vicinity areas, but that this may be accomplished in various manners (Nakayama, “As the material of the fifth magnetic sheet 38, the content of CuO and Bi .sub.2 O .sub.3 as sintering aids is increased, or another magnetic sheet (magnetic body 32) is used as the fifth magnetic sheet 38 itself.  What[ever] has a higher density may be used.”), a PHOSITA would look to their constructive knowledge of the prior art for high pore area ratio materials (relative to lower pore area ratio materials) to practice the disclosure of Nakayama.  As described above, Katsuhisa teaches such a high pore area ratio material.  Consequently, a PHOSITA would be motivated by the effective filing date of the instant application to use the material taught by Katsuhisa in order to practice the disclosure of Nakayama.  See also MPEP 2144.07 (“The selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination[.]”
Claim 5 recites, and claims 11-16 similarly recite, and Nakayama teaches:
The coil component according to claim 1 (see above), wherein a difference between the pore area rate in the vicinity area and the pore area rate in at least a portion of the non-vicinity area is 1 % or greater.
Nakayama does not explicitly teach “wherein a difference between the pore area rate in the vicinity area and the pore area rate in at least a portion of the non-vicinity area is 1 % or greater.”
However, Katsuhisa, in analogous art, teaches “wherein a difference between the pore area rate in the vicinity area and the pore area rate in at least a portion of the non-vicinity area is 1 % or greater (Katsuhisa, “the second conductor layer 12 of the pore area ratio, preferably is more than 1% and less than 5%, more preferably not less than 1% and not more than 4%. the first conductor layer 11 of the pore area ratio is preferably 3% or more and 8% or less, more preferably 4% or more and 6% or less.”).”
Because Nakayama teaches that a pore area rate in a vicinity area should be less than that in non-vicinity areas, but that this may be accomplished in various manners (Nakayama, “As the material of the fifth magnetic sheet 38, the content of CuO and Bi .sub.2 O .sub.3 as sintering aids is increased, or another magnetic sheet (magnetic body 32) is used as the fifth magnetic sheet 38 itself.  What[ever] has a higher density may be used.”), a PHOSITA would look to their constructive knowledge of the prior art for relatively higher and lower pore area ratio materials to practice the disclosure of Nakayama.  As described above, Katsuhisa teaches such a higher and lower pore area ratio materials.  Consequently, a PHOSITA would be motivated by the effective filing date of the instant application to use the materials taught by Katsuhisa in order to practice the disclosure of Nakayama.  See also MPEP 2144.07 (“The selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination[.]”
Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Nakayama in view of JP 2012-195471 (“Otsubo”); or over Nakayama in view of Katsuhisa, and further in view of Otsubo.
Claim 6 recites, and claims 17-20 similarly recite, and Nakayama and Katsuhisa teach:
The coil component according to claim 2 (see above), wherein the element body further includes a void, and the void is located between the coil conductor layers adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.
Nakayama and Katsuhisa do not explicitly teach “wherein the element body further includes a void, and the void is located between the coil conductor layers adjacent to each other along the first direction, and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other.”
However, Otsubo, in analogous art, teaches “wherein the element body further includes a void (Otsubo, Fig. 1, 18), and the void is located between the coil conductor layers adjacent to each other along the first direction (void 18 is located between layers which include conductor 20), and is in contact with one coil conductor layer of the coil conductor layers adjacent to each other (void 18 contacts conductor 20 at each layer).”
A PHOSITA would have been motivated by the effective filing date of the instant application to combine the voids of Otsubo with Nakayama, or the combination of Nakayama and Katsuhisa, in order to relieve internal stress around the area of the coil conductor and boundary lines between body layers (Otsubo, “Although the internal stress is relieved around the air gap 18 by the air gap 18, the stress relieving effect hardly reaches near the boundary line of the individual substrate region. If a cavity including a part of the boundary line of the individual substrate region is formed in the collective substrate, the internal stress can be sufficiently relaxed in the vicinity of the boundary line of the individual substrate region.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: JP 2010-040860.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is 571-272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T.S./Examiner, Art Unit 2837                                                                                                                                                                                                        


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837